Exhibit 10.2
CONSULTING AGREEMENT
This Agreement (“Consulting Agreement”) is made as of the 27th day of April (the
“Effective Date”) by and between Andrew Hersam (“Consultant” or “you”) and
Westwood One, Inc. (“Westwood”).
In consideration of the foregoing and the terms hereinafter set forth and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1. Commencing on April 1, 2009, Consultant shall provide services to Westwood as
a consultant and independent contractor upon reasonable request of the Board of
Directors of Westwood or Westwood’s President or his designee. These services
shall be such services as reasonably may be required to achieve the objectives
outlined for Consultant by Westwood in connection with the negotiation and
closing of a cross-platform / corporate advertising sales deal with a media /
entertainment client.
2. The term for Consultant’s provision of consulting services hereunder shall
end on May 29, 2009 (the “Consulting Term”), subject to earlier termination by
either party at any time in the event of a material breach of this Agreement by
the other party, which breach remains uncured more than thirty (30) days after
written notice thereof.
3. Westwood shall provide Consultant with office accommodations during the
Consulting Term to the extent reasonably necessary for Consultant to discharge
its consulting services hereunder. Westwood shall reimburse Consultant for
reasonable out of pocket expenses incurred by Consultant and approved by
Westwood in advance in connection with its provision of services provided to
Westwood pursuant to this Agreement.
4. Consultant and Westwood intend and agree that Consultant is an independent
contractor and that nothing in this Consulting Agreement shall be interpreted or
construed as creating or establishing the relationship of employer and employee,
agency, partnership, or joint venture between Westwood, on the one hand, and
Consultant, on the other hand. As an independent contractor, Consultant shall
not hold himself out to anyone as an employee of Westwood, and Consultant shall
not in the performance of his services for Westwood use letterhead, business
cards or any other documents bearing the name Westwood. Except as authorized by
Westwood in writing, Consultant shall not have the authority to bind Westwood
with respect to any commitment, contract, obligation or other matter or
arrangement whatsoever, and shall not represent that Consultant has such
authority to any third party.
5. Provided that Consultant fully complies with all of its obligations under
this Consulting Agreement and his Separation Agreement with Westwood One, dated
April 27, 2009 (“Separation Agreement”) entered into concurrently with this
Agreement, and does not revoke the Separation Agreement pursuant to Paragraph 5
therein, Westwood shall provide to Consultant the following compensation: (a) a
fixed fee of $46,750 in the aggregate (the “Project Fee”), payable in two
(2) equal installments of $23,375 no later than April 15, 2009 (which you have
already received) and May 1, 2009; and (b) variable commission payments pursuant
to Schedule A annexed hereto.

 

 



--------------------------------------------------------------------------------



 



6. Consultant accepts sole responsibility for the payment of any and all taxes,
penalties, interest, Social Security and other withholdings or deductions that
it may owe to, or are imposed on it by, any governmental authority with respect
to or on account of any payments or benefits made to Consultant pursuant to
Paragraph 5 of this Agreement.
7. Consultant agrees that during the Consulting Term and for all time
thereafter, (i) he shall not use for any purpose other than the performance of
its consulting services hereunder, or disclose to any third party, any
information relating to Westwood or any of its affiliated companies that is
proprietary to Westwood (“Confidential Information”) which may come into his
possession during the Consulting Term, including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of his duties under this Agreement consistent with Westwood’s
policies); and (ii) he will comply with any and all confidentiality obligations
of Westwood to a third party, whether arising under a written agreement or
otherwise. Information shall not be deemed Confidential Information which (x) is
or becomes generally available to the public other than as a result of a
disclosure by Consultant or at its direction or by any other person who directly
or indirectly receives such information from it, or (y) is or becomes available
to Consultant on a non-confidential basis from a source which is entitled to
disclose it to him.
8. Consultant acknowledges and agrees that he is bound by non-competition
obligations to Westwood as agreed-to and ratified in the Separation Agreement,
and that Westwood is entitled to enforce such obligations against Consultant.
9. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE, WHETHER
ARISING FROM A BREACH OF CONTRACT OR TORT OR OTHERWISE, EVEN IF THE OTHER PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE IN ADVANCE.
10. Consultant and Westwood agree to maintain the terms of Schedule A to this
Agreement confidential except as otherwise required by law.
11. Consultant shall not be required to mitigate the amount of any payment
provided for herein by seeking other employment, and the amount of such payments
shall not be reduced by any compensation earned by the Consultant from any
source.

 

 



--------------------------------------------------------------------------------



 



12. This Agreement shall not be assignable by either Consultant or Westwood
without the written consent of the other and any purported assignment or
delegation not in accordance with this Section 12 shall be null and void.
13. The provisions contained in Section 5 regarding payment of compensation to
Consultant and Section 14 regarding indemnification shall survive the
termination or expiration of the Consulting Term and shall be fully enforceable
thereafter.
14. Westwood shall indemnify the Consultant, only to the same extent Consultant
was entitled to indemnification as an employee of Westwood, from and against any
and all losses, liabilities, damages, demands, claims, suits, actions, causes of
action, judgments, assessments, costs and expenses of any kind (“Losses”)
incurred in connection with the Consultant’s performance of duties pursuant to
this Agreement, provided that (a) Westwood will have no such indemnification
obligations for Losses arising from Consultant’s gross negligence or willful
misconduct, and (b) Consultant shall not be entitled to and/or eligible for any
coverage under insurance policies maintained by Westwood for Losses.
15. This Agreement shall be construed and enforced in accordance with the laws
of the State of New York without reference to principles of conflict of laws.
Any legal suit, action or proceeding against any party hereto arising out of or
relating to this Agreement shall be instituted in a federal or state court in
the State of New York, and each party hereto waives any objection which it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding and each party hereto irrevocably submits to the jurisdiction of any
such court in any suit, action or proceeding.
This Agreement constitutes the complete understanding between Consultant and
Westwood regarding Consultant’s consulting services to Westwood, and supersedes
all prior agreements and understandings between Consultant and Westwood only
regarding such consulting services.

                  /s/ Andrew Hersam       4/27/09                   Andrew
Hersam       Date    
 
                Westwood One, Inc.            
 
               
By:
  /s/ David Hillman
 
Authorized Representative       5/7/09
 
Date    

 

 



--------------------------------------------------------------------------------



 



Schedule A
[Intentionally omitted]

 

 